DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/27/22 have been fully considered but they are not persuasive.
The examiner has searched applicant’s specification for support for the newly added limitation of “automation controller is configured to send at least one automation request to the automation arbitration controller via the automation communication bus”.  The examiner found support this limitation in paragraph [0008] “the at least one automation controller configured to communicate the at least one automation request on the automation communication bus”
The examiner has searched applicant’s specification for support for the newly added limitation of “vehicle controller is configured to receive an arbitrated automation request from the automation arbitration controller via the vehicle communication bus”.  The examiner was unable to find clear support for this language the closest the examiner found was in para [0008] and [0009] “the automation arbitration controller configured to communicate the determined vehicle control information to the material handling vehicle controller on the vehicle communication bus” “automation arbitration controller is configured to arbitrate the plurality of automation requests to determine the most restrictive of the vehicle control limits and to then communicate the determined vehicle control information to the material handling vehicle controller”.  Clarification that this vehicle control information is the claimed “arbitrated automation request” is requested.

Claim 1 reads an automation arbitration controller system configured to arbitrate at least one automation request on a material handling vehicle, the material handling vehicle including a material handling vehicle controller, the automation arbitration controller system comprising:
an automation communication bus 104 that connects an automation arbitration controller (102) to at least one automation controller (any of 110, 112, 114, 116), wherein the at least one automation controller is configured to send at least one automation request to the automation arbitration controller via the automation communication bus (104) Para [0008]) and the automation arbitration controller is configured to arbitrate the at least one automation request (Para [0009]); and a vehicle communication bus (106) that connects the automation arbitration controller (102) to the material handling vehicle controller (108), wherein the material handling vehicle controller is configured to receive an arbitrated automation request from the automation arbitration controller via the vehicle communication bus (106) and use the arbitrated automation request to control the material handling vehicle (Para [0008][0009]).
In the rejection 12/13 was mapped to the automation arbitration controller while the connection to 38, 190, 36 and 40 were mapped as point to point connections to the automation communications bus.  In light of applicant’s amendment connections to 31 and 207 is now being mapped to applicant’s automation communication bus and connections to 38,190,36 and 40 are being mapped to the vehicle communication bus. Para [0034] states “The processing unit 12 receives the remote data 207 and the local data 205, 31 and collaboratively processes the data to produce control commands 13 for a vehicle control unit 14. Further, the processing unit 12 processes the local and remote data 205, 207 at a rate depending on processing priority level” .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al PN 2018/0196443 in view of Muller PN 5,483,230 and Applicants admitted prior art Para [0003-0004] herein after AAPA.
In regards to claims 1, 14: Bai et al teaches an automation arbitration controller system (figure 2) configured to arbitrate (Para [0002]) at least one automation request (data from items 10 and 30) on a vehicle, the vehicle including a vehicle controller (10 or 30), the automation arbitration controller system comprising: an automation communication bus (links 31 and 207 taken together) that connects an automation arbitration controller (12) to at least one automation controller (30, 10), wherein the at least one automation controller (30, 10) is configured to send at least one automation data 
In regards to claim 2: Bai et al teaches Obstacle detection (Para [0029]).
In regards to claim 3: Bai et al teaches positioning data (Para [0033]).
In regards to claim 4: Bai et al teaches the vehicle is an automatic guided vehicle.
In regards to claim 5: Both Bai et al and Muller teach an operational controller.
In regards to claim 6: Both Bai et al and Muller teach a single controller governs a set of multiple controls of the vehicle.

In regards to claims 10-11: Bai teaches granting the commands.
In regards to claims 12-13: Bai et al teaches automatic mode. Bai et al also teaches a user interface thus manual control as well.
In regards to claim 18: Bai et al teaches user control. Bai et al does not expressly state the automatic control cannot override the manual control. It would have been obvious to a person of ordinary skill in the art to prevent automatic control from being able to override manual control because this would have increased safety due to automation errors.
Claims 8-9, 15-16, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al PN 2018/0196443 in view of Muller PN 5,483,230 and AAPA as applied to claim 7 above, and further in view of Combining Multiple Goals in a Behavior-Based Architecture by Rosenblatt and Thorpe herein after Rosenblatt et al.
In regards to claims 8, 16: Bai et al teaches arbitrating based on priority but not necessarily the most conservative request. Rosenblatt et al teaches (“each action-producing module, or behavior, is responsible for a particular aspect of vehicle control’, “individual behaviors such as road-following or obstacle-avoidance send votes to the command arbitration module; these inputs are combined and the resulting command is sent to the vehicle controller’, “each behavior generates a vote between -1 and +1 for each possible action’, “another vital aspect of vehicle safety is insuring that the commanded speed and turn stay within the dynamic constraints of the vehicle as it travels over varying terrain conditions. The Limit Tum behavior sends votes to the arbiter that reflect these constraints, voting against commands that violate them another vital aspect of vehicle safety is insuring that the commanded speed and turn stay 
In regards to claims 9, 15, 19-20: Rosenblatt et al teaches a limiting mode such as limiting speed.
In regards to claim 17: Bai teaches arbitrating based on priority. Bai et al does not teach the claimed arbitration schemes first come first serve and round robin. Official notice is taken that round robin and FCFS are common arbitration schemes. It would have been obvious to a person of ordinary skill in the art before the effective filing date or the claimed invention to use either of these arbitration schemes because they are common arbitration schemes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PN 20110190933 Shein et al Para [0080] and figure 15C " The control arbiter 120 receives the commands from every application 130 and generates a single command based on the applications' priorities and publishes it for its associated resources 122." The examiner notes each application 130 includes a controller 140 within it with the commands to the arbiter being sent over a network 110 to the arbiter 120 and commands from the arbiter 120 to the resources being sent over the bus from 120-122'.

2013/0231779 Purkayastha et al Para [0117] "The control arbiter 260 receives commands from every application 220 generates a single command based on the applications' priorities and publishes it for its associated resources 240."
20030140179 Wilt et al Para [0091] states an advantage of interrupts over polling.
2008/006258 Sridharan et al Para [0006] states the advantages of both polling over interrupts and interrupts over poling.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/Primary Examiner, Art Unit 2187